Title: From Thomas Jefferson to Thomas Mann Randolph, 7 May 1797
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                    
                        Th:J. to TMR.
                        Fredericksburg. May 7. 97.
                    
                    Among the multiplicity of things I had to think of on my departure from home I omitted to speak with you on the subject of the cask of beer you were so kind as to put by for me at Hay’s. I will thank you to have it bottled and sent up. At this moment C. Johnston has no money of mine in his hands. Therefore I have given Mr. Hay (whom I met with here) money for the bottles, and immediately on my arrival in Philadelphia I shall replenish Johnston’s hands. I also forgot to ask the favor of you to get the box with the Mammoth tooth and bone forwarded by water to Philadelphia addressed to Mr. Barnes. I had ordered Johnny to give the box to you.—There is nothing new here. As soon as I learn any thing interesting you shall have it. Adieu affectionately.
                